DISMISS and Opinion Filed September 12, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00887-CV

                          IN RE ALEX NEAL, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-82970-2022

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      Before the Court is Alex Neal’s September 7, 2022 “Writ of Habeas Corpus.”

We construe this filing as an original petition for writ of habeas corpus. In his

petition, Neal contends that a true bill of indictment contains numerous errors, that

the indictment has been wrongfully duplicated nine times, and that he is innocent.

      This Court does not have original jurisdiction to consider petitions seeking

habeas relief generated in connection with criminal proceedings. See TEX. GOV’T

CODE ANN. § 22.221(d); TEX. CODE CRIM. PROC. art. 11.05; In re Spriggs, 528

S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515

S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per
curiam); see also In re Dingler, Nos. 05-22-00594-CV, 05-22-00595-CV, 05-22-

00596-CV, 05-22-00597-CV, 2022 WL 2302173, at *1 (Tex. App.—Dallas June 27,

2022, orig. proceeding) (mem. op.).

      We dismiss relator’s original petition for writ of habeas corpus for want of

jurisdiction.



220887f.p05                              /Bill Pedersen, III//
                                         BILL PEDERSEN, III
                                         JUSTICE




                                       –2–